I write as to the fourth assignment of error which remonstrates as follows:6
"The Trial Court erred to the prejudice of the defendant[s] in awarding Prejudgment Interest to the plaintiff [Lillie P. Roberts] back to the date that the action was filed."
The relevant statutory section, as faithfully referenced by my brothers, Judges Palmer and Klusmeier, is R.C. 1343.03(C), quodvide. The permissive authority which R.C. 1343.03(C) grants to a trial court to award interest on a judgment from the date the cause of action accrued to the date on which the money is paid is one which must be exercised with the greatest of circumspection. The award in effect amounts to a penalty upon the party who is required to pay the money if said party fails to make a good faith effort to settle the case in the face of a good faith effort on the part of the party to whom the money is to be paid. Determination of what is or what is not good faith in such causes as the matter sub judice is difficult, and the matter before us presents a very close case as to whether the "penalty" is justified. There are several factors which make this a close case as to whether the defendants acted in good faith, a significant one of which is the markedly minor nature of the automobile accident which plaintiff claimed caused her injuries.
I do not wish to expend many more words on this matter other than to note the facts that the plaintiff prayed for $505,290.39, was never willing to settle for anything less than $40,000, and the jury awarded her $27,500. If any reasonable meaningfulness is to be ascribed to the jury verdict, the lowest settlement figure which plaintiff ever would accept was considerably higher than the jury awarded her.
Ultimately, I elect to concur in the holding here that there is no demonstration of an abuse of discretion by the trial court. I write to emphasize my conviction that this is a close case as to whether the "penalty" should be imposed upon the defendants and, furthermore, to signify my belief that R.C. 1343.03(C) must steadfastly be applied to settlement negotiations with prudence and circumspection. I have discovered through many years of trial court experience that there are as many types of plaintiffs as defendants, and as I read R.C. 1343.03(C), "penalty" interest cannot lawfully be asessed against the party or parties required to pay the money unless the party or parties to whom the money is to be paid also make a good faith effort to settle a case.7
6 I have nothing to add as to the other assignments of error.
7 There is no question but that the trial judge awarded prejudgment interest. However, he seems to have given prejudgment interest only from the date of the filing of this action, which occurred sometime after the automobile accident. The statute authorizes prejudgment interest — if it is awarded at all — from the date of the accrual of the action, which here would be the date of the accident. Plaintiff fails to assert any error in this respect, and defendants are not prejudiced thereby. *Page 329